Motion Granted; Appeal Dismissed and Memorandum
Opinion filed March 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01114-CV
____________
 
FINGER ENTERPRISES, aka SABO VILLAGE, LTD, MEMORIAL
CREOLE APARTMENTS JOINT VENTURE, YORKTOWN CREOLE APARTMENTS, LTD, and MARVEY
FINGER, TRUSTEE, Appellants
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT, Appellee
 

 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2009-59873
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 11 , 2010.  On February 22, 2011, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.